



Exhibit 10.11




AMENDMENT NO. 1 TO DIRECTORS DEFERRAL PLAN AGREEMENT
 
This Amendment No. 1 to Directors Deferral Plan Agreement, to be effective as of
December 30, 2005, by and among the Summit Financial Group, Inc., or any
successor corporation (hereinafter refereed to as the “Company”), Summit
Community Bank, as successor in interest to South Branch Valley National Bank, a
banking corporation with its principal place of business in West Virginia, or
any successor corporation (hereinafter refereed to as the “Trustee”) and
____________________________, a member of the Board of Directors (hereinafter
referred to as the “Director”)
 
WHEREAS, the Company established that certain Directors Deferral Plan on April
25, 2000 (the “Benefit Plan”);
 
WHEREAS, Director is a Participant in the Benefit Plan;
 
WHEREAS, Subsection A of Section XVI of the Benefit Plan allows amendment of the
Benefit Plan by the mutual written consent of the Participant, the Bank and the
Trustee;
 
WHEREAS, Summit Community Bank, as successor in interest to South Branch Valley
National Bank, is the Trustee;
 
WHEREAS, Section III of the Benefit Plan needs to be modified to comply with
provisions of Section 409A of the Internal Revenue Code, as amended, and
regulations thereunder; and
 
NOW THEREFORE WITNESSETH: in accordance with the provisions of Subsection A of
Section XVI of the Benefit Plan and in consideration of the mutual covenants set
forth herein, the parties hereto agree as follows:
 
1. Section III of said Benefit Plan is hereby amended to read in full as
follows:
 
III.  ELECTION OF DEFERRED COMPENSATION AND  INVESTMENTS
 
The Director shall, for any calendar year, prior to the beginning of such
calendar year, file a written statement with the Company notifying them as to
the percent (%) or dollar amount of fees as defined in Paragraph II and to be
earned in that calendar year that is to be deferred. Provided, in the case of
the first year in which a Director becomes eligible to participate in the
Benefit Plan, such election may be made with respect to fees paid for services
performed subsequent to the election within 30 days after the date the Director
becomes eligible to participate in the Benefit Plan. Notwithstanding any of the
foregoing, for deferrals relating all or in part to services performed on or
before December 31, 2005, a written statement may be filed on or before March
15, 2005 with the Company by the Director participating in the Benefit Plan,
notifying the Company as to the percent (%) or dollar amount of fees as defined
in Paragraph II, relating all or in part to services performed after the date of
said election and on or before December 31, 2005, that is to be deferred. Signed
written statements filed under this section, unless modified or revoked in
writing, shall be valid for all succeeding years. In addition, the Director may
file with the Company quarterly investment elections setting forth the
percentage that should hypothetically be invested in each particular investment
vehicle. (A copy of said investment election form is attached hereto, marked as
Exhibit “A-1” and fully incorporated herein by reference). Said amounts shall
not actually be invested in said investments, and said investment elections are
merely for the purpose of calculating interest and returns on the Deferred
Compensation Account as set forth in Paragraph V. The Company shall not be under
any duty to advise a participant or beneficiary with respect to any said
hypothetical investment. Said investment elections must be received by the
Company on or before the 25th day of the month prior to the end of the quarter.
 

--------------------------------------------------------------------------------


2. Any additions or modifications to this Agreement must be in writing and
signed by the parties.
 
IN WITNESS WHEREOF the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof, individually, in the case of
Director, or by its respective duly authorized officer in the case of Trustee
and Company, all on the ____ day of December, 2005.
 
        COMPANY:
 


 
______________________________                       _____________________________
Witness                        Title:_________________________
 


 
        TRUSTEE:
 


 
______________________________                      _____________________________
Witness                      Title:_________________________
 


 
______________________________                    _____________________________
                                               Witness    